Citation Nr: 1012811	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with depression, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The Board denied the Veteran's claims in an August 2008 
decision.  These denials, however, have since been vacated 
pursuant to an October 2009 Joint Motion for Partial Remand 
of the Veteran's representative and the VA General Counsel 
(herein "the parties") and an October 2009 order of the 
United States Court of Appeals for Veterans Claims.  The 
Board notes that, in the Joint Motion, the parties let stand 
a denial of service connection for residuals of frozen ears 
from the August 2008 Board decision.

Additionally, in separate August 2008 and October 2009 Board 
actions, a claim for service connection for glaucoma was 
remanded for additional development.  There is no indication 
of subsequent action on this claim, and it will accordingly 
not be addressed at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
Veteran if further action is required.




REMAND

As to the claim for an increased evaluation for generalized 
anxiety disorder with depression, the parties have called 
into question whether further consideration of findings of a 
Global Assessment of Functioning (GAF) score of 35, suicidal 
ideation, and memory loss from a March 2006 VA examination 
report is warranted.  The Board observes that this 
examination report is now more than four years old and finds 
that, given the representative's request for an additional 
VA examination in a March 2010 brief, a further VA 
examination is needed.  38 U.S.C.A. § 5103A(d) (West 2002).

With regard to the claim for service connection for a heart 
disorder, the parties found that the record raised a 
question of whether there exists a basis for service 
connection for this disorder as secondary to the service-
connected generalized anxiety disorder.  The parties noted a 
September 1952 Clinical Board report which links the 
Veteran's complaints, including chest pains, to "a 
psychogenic basis" and contains a diagnosis of psychogenic 
cardiovascular reaction.  Further consideration under 
38 C.F.R. § 3.310 (2009) is therefore warranted, and 
additional action should include a notification letter as to 
the secondary service connection theory of the case and a VA 
cardiovascular examination to ascertain the etiology of the 
claimed heart disorder.

Finally, with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for residuals of bilateral frozen feet, 
the parties asserted that it was unclear whether all of the 
service treatment records relating to the Veteran's claimed 
frostbite residuals were requested or obtained in this case.  
Of concern to the parties was the fact that an April 1971 
Request for Information referred only to the Veteran's 
"heart trouble" as the alleged disease or injury.  Given 
this and the fact that the Veteran has asserted that he was 
treated for his bilateral foot disorder numerous times 
during service, further efforts to retrieve all service 
treatment records are warranted.  38 C.F.R. § 3.159(c)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by him.  With regard to the 
claim for service connection for a heart 
disorder, to include as secondary to the 
service-connected generalized anxiety 
disorder with depression, it is 
essential that the provisions of 
38 C.F.R. § 3.310 be described in 
detail.

2.  All necessary efforts to obtain the 
Veteran's complete service treatment 
records, to include contacting the 
National Personnel Records Center, 
should be made.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The Veteran should then be afforded 
a VA psychiatric examination to 
determine the symptoms and severity of 
the service-connected generalized 
anxiety disorder with depression.  The 
Veteran's claims file, particularly the 
report of the March 2006 VA examination, 
must be reviewed in conjunction with 
this examination.  

In this report, the examiner should 
describe all subjective complaints and 
objective findings in detail.  An 
assessment of whether the Veteran 
currently has suicidal ideation is 
particularly important in this regard.  
The examiner should then render a multi-
axial diagnosis, with a GAF score, and 
must provide an explanation of the GAF 
score in terms of the effect of the 
Veteran's disability on his occupational 
and social functioning.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should also be afforded 
a VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed heart 
disorder.  The Veteran's claims file, 
especially the September 1952 Clinical 
Board report, must be reviewed in 
conjunction with this examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis corresponding to 
the claimed heart disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder: (1) is etiologically related 
to the Veteran's period of service, or 
(2) was caused or permanently worsened 
by his service-connected generalized 
anxiety disorder with depression.  A 
complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated, with 38 C.F.R. § 3.310 
considered in conjunction with the claim 
for service connection for a heart 
disorder.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


